Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 02/08/2021 is acknowledged.  Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-6 are presently pending in this application.
Claim Objections
Claim 2 is objected to because of the following informalities: “first configuration that pass through” should be changed to “first configuration that passes through”.  Appropriate correction is required.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (2017/0231752) “Rodriguez” in view of Lombardo et al. (9826971) “Lombardo”. 
Regarding claims 1 and 3, Rodriguez discloses a tenodesis anchor system (par. 0002 and Fig. 1C disclose an anchor system used to attach a tendon), comprising: an anchor member 16 (Fig. 1B) having a series of slots formed therein (Fig. 1B discloses slots 1-8); and at least one loop 24 (Fig. 1C) that passes through the series of slots in the anchor member (as shown in Fig. 1C) and has a predetermined diameter for accepting a tendon therein (the loops have a predetermined diameter which accept the tendon shown in Figs. 1C and 2A), wherein each loop includes a fixed end (portions of the loop that pass through integral sleeve portion 18; Fig. 1C) a free end (each loop terminates in the free end 34; Fig. 1C and par. 0025) such that pulling of the free end will reduce the diameter of the loop and cause the loop to slide relative to the anchor member (par. 0026 discloses pulling the tail 34 shortens the length of the loop 24); except for disclosing at least one loop that is woven through the series of slots in the anchor member. 
However, Lombardo teaches a similar anchor system 20 (Fig. 2) comprising a filament 30 that is woven through a series of slots in the anchor member (Figs. 2 and 5 disclose the filament 30 is woven or interlaced through the anchor 20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor system in Rodriguez to include additional apertures similar to apertures 3, 4, 5 and 6 so the at least one loop is woven through the series of slots in the anchor member, as taught and suggested by Lombardo, for providing an increased friction to the anchor member for reducing unwanted sliding movement of the loop (col. 5, lin. 27-30 of Lombardo). 
Regarding claim 2, Rodriguez discloses the anchor member 16 is configurable between a first configuration that pass through a hole in a bone and a second configuration that cannot pass through the hole in response to sliding of the loop relative to the anchor member (the 
Regarding claim 3, the combination of Rodriguez discloses two loops (loops 12 and 14; Fig. 1C) passing through the series of slots (slots 1-8; Fig. 1C) in the anchor member (as shown in Fig. 1C).
Regarding claim 4, Rodriguez discloses wherein the free ends of each of the two loops pass through the fixed ends of the two loops (the ends 30 and 32 pass through the fixed ends at integral sleeve 18; Fig. 1C and par. 0024 discloses the sleeve 18 is integral with the loop 14 having fixed ends).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (2017/0231752) “Rodriguez” in view of Lombardo et al. (9826971) “Lombardo” further in view of Dougherty et al. (2016/0157852) “Dougherty”. 
Rodriguez in view of Lombardo teach the claimed invention of claims 1-4; except for including an inserter extending along a longitudinal axis and having a first end configured as a fork having a pair of spaced apart tines and wherein the pair of tines are configured to form a hole in a bone when driven therein.  However, Dougherty teaches a similar anchor system comprising an inserter 2000 (Fig. 37 and par. 0205) extending along a longitudinal axis (as shown in Fig. 37) and having a first end configured as a fork having a pair of spaced apart tines 2444 (par. 0205 discloses a fork having tines spaced apart by a channel 2446) and wherein the pair of tines are configured to form a hole in a bone when driven therein (par. 0205 discloses sharpened ends 2448 which are fully capable of performing the intended use of forming a hole in a bone when driver therein).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor system in Rodriguez in view of Lombardo to include an inserter extending along a longitudinal axis and having a first end configured as a fork having a pair of spaced apart tines and wherein the pair of tines are configured to form a hole in a bone when driven therein, as taught and suggested by Dougherty, for providing ease in grasping the tendon or the sutures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774